Citation Nr: 0826117	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  02-21 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for a cervical spine 
disorder. 

2. Entitlement to a rating higher than 30 percent for post-
traumatic headaches prior to June 22, 2006.

3 Entitlement to a rating higher than 50 percent for post-
traumatic headaches from June 22, 2006.

4. Entitlement to a rating higher than 10 percent for a scar 
over the right eye prior to August 30, 2002.

5. Entitlement to a rating higher than 30 percent for a scar 
over the right eye from August 30, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from May 1970 to June 1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2002 rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  This case was 
previously before the Board in August 2004, at which time it 
was remanded to the RO for additional development

The veteran's claim for increases of his service-connected 
post-traumatic headaches and eye scar disabilities was 
received in January 2002. His claim of service connection for 
a neck disability was received in April 2002. In a December 
2002 decision by a review officer, the veteran's 10 percent 
rating for post-traumatic headaches was increased to 30 
percent, effective March 1, 2001, and the veteran's 10 
percent rating for a scar over the right eye, was increased 
to 30 percent, effective August 30, 2002, the effective date 
for a change in the rating schedule for scars. In an October 
2007 rating action, the veteran's post-traumatic headaches 
were increased to a 50 percent, effective from June 22, 2006. 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder. In 
Hart v. Mansfield, 21 Vet App 505 (2007), the Court of 
Appeals for Veterans Claims held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings. As a result, considering Fenderson and 
Hart, the increased rating issues on appeal are staged, and 
are phrased as reflected on the title page. See also, 
VAOPGCPREC 3-2000.

In an October 2006 VA medical examination report, a VA 
physician's opinion potentially raises the issue of service 
connection for an eye disorder secondary to the service 
connected right eye scar. The Board must consider all issues 
reasonably raised from a liberal reading of these documents. 
Suttmann v. Brown, 5 Vet. App. 127, 132 (1993) (citations 
omitted).  However, the issue of service connection for an 
eye disorder secondary to the service connected right eye 
scar has not been addressed by the RO, and is not ripe for 
review by the Board at this time. That issue is referred to 
the RO for appropriate development and consideration. 


FINDINGS OF FACT

1. A disorder of the cervical spine to include degenerative 
joint disease was not shown during service or to a 
compensable degree within one year after service, nor is 
there competent medical evidence linking a disorder of the 
cervical spine to the veteran's period of military service.  

2. From March 01, 2001 through June 22, 2006, the post-
traumatic headaches equate to migraines, with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability, the maximum schedular 
evaluation available.

3. Prior to August 30, 2002 the scar over the right eye was 
not productive of a severe disfiguring scar that produced a 
marked or unsightly deformity of eyelids. 

4. From August 30, 2002 the scar over the right eye is not 
productive of complete or exceptionally repugnant deformity 
of one side of face or marked or repugnant bilateral 
disfigurement or visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
or with four or five characteristics of disfigurement.


CONCLUSIONS OF LAW

1. A disorder of the cervical spine was not incurred in or 
aggravated by service; nor may service incurrence be 
presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007).

2. The criteria for a 50 percent rating from March 01, 2001 
through June 22, 2006 for post- traumatic headaches have been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Codes 8045, 8100, 9304 (2007).

3. The criteria for a rating higher than 10 percent for a 
scar over the right eye prior to August 30, 2002 have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.7 (2007); 38 C.F.R. §  4.118, Diagnostic Code 
7800 (2002).

4. The criteria for a rating higher than 30 percent for a 
scar over the right eye from August 30, 2002 have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.7, 4.118, Diagnostic Code 7800 (2002, 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 197 (2002). In February 2002 and May 2002 VA 
sent letters to the veteran that:  (1) informed him of the 
information and evidence not of record that was necessary to 
substantiate his claims; (2) informed him of the information 
and evidence that VA would obtain and assist him in 
obtaining; (3) informed him oft the information and evidence 
he was expected to provide." Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).

In addition, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) has held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV). As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication. See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

If there is any notice deficiency, the Board finds that the 
presumption of prejudice on VA's part has been rebutted:  (1) 
based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions as well as the communications provided to him by 
VA, it is reasonable to expect that he understands what was 
needed to prevail. See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007). See, too, Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding the Board had erred by relying 
on various post-decisional documents for concluding adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court nonetheless determined the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).  

In a June 2006 letter, the veteran was informed of the 
downstream disability rating and effective date elements of 
his underlying claim for service connection.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), held that 
section 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, he or she 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Vazquez-Flores, supra.

In the July 2002 rating decision on appeal, the veteran's 
disability evaluations for residuals of head trauma with 
headaches and scar of the right eye were continued at 10 
percent. The veteran was informed of the rating criteria for 
those disabilities in the July 2002 rating decision, in the 
October 2002 Statement of the Case. The veteran's ratings for 
the eye scar and headaches were increased to 30 percent in a 
December 2002 by a decision review, and the headaches to a 50 
percent rating in October 2007. The veteran was informed of 
the rating criteria for those disabilities as well as the 
evidence necessary to establish his entitlement to an 
increased rating. He has been informed of the evidence he was 
expected to provide and the evidence VA would obtain on his 
behalf. Specifically, in the June and October 2006 letters, 
he was provided notice of the type of evidence necessary to 
establish a downstream effective date if an even higher 
rating is granted. And in any event, any questions as to the 
appropriate effective date to be assigned are ultimately moot 
because the Board is denying the underlying claims for higher 
disability ratings.  38 C.F.R. § 20.1102 (discussing the 
concept of harmless error).  

In addition, the Board acknowledges that the letters sent to 
the veteran by the RO do not meet all of the requirements of 
Vazquez-Flores, creating a presumption of prejudice. In this 
regard, the letters notified the veteran that medical or lay 
evidence must show a worsening or increase in severity of 
hiss service connected disabilities, but did not ask him 
about the effect that such worsening or increase has on his 
employment and daily life.  Nevertheless, this, too, is 
nonprejudicial, harmless error. The aforementioned 
information satisfied VA's duty to notify. Any defect with 
respect to the timing of the notice requirement was harmless 
error. He was furnished content-complying notice and proper 
subsequent VA process, thus curing any error in the timing. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also fulfilled its duty to assist by obtaining all 
relevant evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159. Requested medical records from St. Clair Hospital were 
reportedly purged, and workmen's compensation award documents 
could not e obtained. The RO and Appeals Management Center 
(AMC) including on remand, has attempted to obtain all 
relevant medical records the veteran and his representative 
identified. 

VA has a duty to obtain a medical examination and nexus 
opinion if the evidence establishes (1) a current disability 
or persistent or recurrent symptoms of a disability, (2) an 
in-service event, injury, or disease, (3) current disability 
may be associated with the in-service event, and (4) there is 
insufficient evidence to make a decision on the claim. See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). See also 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In August 2004, the Board remanded this case to afford the 
veteran VA medical examinations to address the etiology of 
his claimed cervical spine disability, and to evaluate his 
claimed service connected disabilities. The Board is 
satisfied that the duty to assist has been met. 38 U.S.C.A. § 
5103A.


I. Service Connection for a Cervical Spine Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b). Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

For certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following service discharge. 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

In December 1970, service medical records show that the 
veteran was involved in an automobile accident; reportedly 
thrown through the windshield of the vehicle. It was reported 
that his injuries included a laceration above the right 
orbit, and left shoulder and back abrasions and contusions. 
An X-ray of the neck was negative.

A May 1973 service medical entry shows the veteran received 
treatment for residual injuries sustained in an automobile 
accident that occurred 3 months previously. No cervical or 
neck complaints or pathology was reported. The veteran's 
entire service medical records, including a service 
separation physical examination report, are negative for any 
complaints, findings or diagnoses referable to the cervical 
spine or degenerative arthritis of the cervical spine.  

Received in January 1981, were private hospital records dated 
in December 1970 that show the veteran received treatment for 
injuries sustained in an automobile accident. The records are 
absent for any complaints or findings referable to the neck 
or cervical spine. 

A July 1981 VA report of accidental injury, related the 
circumstances surrounding the December 1970 automobile 
accident, and are absent for any cervical spine symptoms or 
pathology. At a February 1981 VA medical examination, it was 
specified that neck findings were negative. No complaints or 
disability of the cervical spine was reported. 

At a VA neurology examination in April 2001, it was reported 
the veteran indicated that his neck pain started eight years 
ago. Private radiological findings from September and 
November 1993 reveal cervical degenerative changes, including 
osteophytes and cervical stenosis. Private medical records 
dated from April 1994 to October 1995, show the veteran 
complained of cervical pain and a history of a September 1993 
motor vehicle accident. It was stated that the veteran had 
not had neck problems prior to the accident. 

In an October 1995 private medical examination report by Dr. 
L. It was reported that the veteran had had no previous 
injury or history of neck and back pain. The diagnosis was 
post-traumatic myofascial pain syndrome in the neck and 
scapula; cervical and dorsal syndrome; flares of pre-existing 
asymptomatic cervical spondylosis; left disc protrusion C 3-4 
and C4-5; and TMJ syndrome following motor vehicle accident 
on 9/16/93. The physician opined that within a reasonable 
degree of medical certainty, the condition was a direct 
result of a motor vehicle accident on 9/16/93, based on 
detailed history, physical examination, and diagnostic tests. 

At an April 2001 VA medical evaluation for pain, the veteran 
reported that he had experienced neck pain since 1993. VA 
medical records from 2002 and 2003 show treatment for neck 
pain complaints along with findings that show degenerative 
changes of the cervical spine. 

A videotape submitted by the veteran, received in December 
2002 from a 1996 deposition in a civil proceeding, featured 
testimony from a Dr. B, a neurosurgeon. Dr. B. testified that 
he had treated the veteran for cervical disability subsequent 
to a September 1993 motor vehicle accident. The physician 
stated that findings at the time showed the veteran had 
degenerative changes of the cervical spine. He stated that 
degenerative changes take years to develop, often longer than 
5 years. He testified that he did not believe the September 
1993 accident caused the veteran's cervical degenerative 
changes. He stated that following the accident, the veteran 
was more prone develop symptoms and the underlying pre-
existing degenerative changes were aggravated by the trauma 
of the accident in September 1993. The physician testified 
that he was unaware that the veteran was involved in a motor 
vehicle accident in November 1986 where he sustained neck 
injuries, and that reportedly X-rays showed degenerative 
osteoarthritis of the cervical spine.  

Received in March 2006, is a document dated in December 1977 
from a local government, chief surgeon, indicating that the 
veteran was to return to duty at a (Fire) Engine company 
after three days, with a diagnosis of cervical strain.  

A VA medical examination of the joints was performed in June 
2006. The examiner reported that the claims folder had been 
reviewed. The veteran reported a history of an automobile 
accident in 1970, and indicated that he had had treatment for 
injuries, including treatment with a soft collar for his neck 
complaints. It was reported that in the early 1970's the 
veteran had neck pain once a month for three days. After 
service, he worked as a fireman and he missed days from work 
due to neck pain and headaches. He reportedly developed 
neurologic symptoms in 1978, paresthesia of the left upper 
extremity. A physical examination was performed. 

In the diagnostic assessment, the examiner opined that review 
of the records did not reveal any cervical complaints during 
service, and it was less likely than not that the veteran's 
cervical symptoms were attributable to his automobile 
accident in 1970. The physician also opined that he though it 
was less likely than not that the veteran's cervical 
complaints were due to time in service, and that degenerative 
changes were not in evidence within one year of service. It 
was stated that the decision was based on the fact that there 
was lacking documentation of cervical complaints during 
service, and that degenerative changes would not have 
developed within one year of service and had developed in 
later post-service years.  

Analysis

In order to establish service connection for a claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).




The record is replete with current treatment for the 
veteran's cervical spine pathology, therefore, current 
disability is demonstrated for the threshold requirement for 
a claim of service connection. Hickson, supra. 

Private and service medial records confirm that the veteran 
was indeed involved in motor vehicle accidents, in 1970 and 
apparently in 1973. It is imperative to note that those 
records, as well as the remainder of the veteran's service 
medical records, are entirely absent for any complaints, 
findings, or diagnoses referable to an injury to the neck or 
cervical spine, or degenerative joint disease of the cervical 
spine for that matter. As recently as in June 2006, the 
veteran reported treatment for neck complaints following the 
1970 motor vehicle accident. While the veracity of the 
veteran's assertions are not questioned, his assertions 
regarding any neck or cervical spine treatment during service 
are not supported by the service medical records, as they are 
absent for pertinent complaints or findings. Medical evidence 
of service incurrence, a necessary component for a claim of 
service connection, is not evident. 

Medical evidence of any cervical spine pathology was first 
reported in work related medical data in 1977, and pathology 
associated with degenerative joint disease, specifically 
osteophytes, is first shown in September 1993. Both appear 
too far in time to be related to service. Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  Further, the evidence indicates that 
the veteran has been involved in post-service motor vehicle 
accidents with resultant injury (ies) to the cervical spine. 
The Board is aware that the actual onset of the degenerative 
changes of the veteran's cervical spine was questioned some 
years back in the 1990's in conjunction with a civil 
proceeding for an insurance claim. The inference at that time 
and as a result currently, is that the degenerative changes  
first shown in the 1990's must have existed prior to a 1993 
automobile accident, which raises the inference of a 
potential relationship even back to the veteran's period of 
service or maybe within one year after service. See 38 C.F.R. 
§ 3.307, 3.309. 



In this, and in other cases for that matter, it must be 
mentioned that only independent medical evidence may be 
considered to support Board findings. The Board is not free 
to substitute its own judgment for that of such an expert. 
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). In a 
June 2006 VA medical examination report, a VA examiner opined 
that no cervical injury or cervical treatment was shown in 
service, and that it was less likely than not that the 
veteran's cervical degenerative changes were not in evidence 
within one year from service. Based on the same rationale 
that no cervical complaints or treatment were shown in 
service, the examiner also opined that while the veteran had 
cervical complaints and gradual onset of degenerative and 
post-traumatic arthritis, it was less likely than not that 
the veteran's cervical symptoms were attributable to the 1970 
service automobile accident. There is also negative evidence 
in the form of statement from a private physician dated in 
October 1995, relating the veteran's cervical pathology to a 
1993 motor vehicle accident, rather than an incident of 
service. In addition, the record is inclusive of reports of 
medical histories as related by the veteran, that are indeed 
against his interest for purposes of this claim, indicating 
that prior to the 1993 motor vehicle accident he did not have 
a history of neck pain. 

The veteran's statements and testimony concerning the 
etiology of his cervical spine disorder and its relationship 
to his period of military service have been considered by the 
Board. At this point though, it is important point out that 
nothing on file shows the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion on the matter. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). Consequently, his 
contentions cannot constitute competent medical evidence. 38 
C.F.R. § 3.159(a)(1). Further, there is absolutely no 
competent medical evidence to support the veteran's 
assertions. This having been said, the Board must conclude 
that medical evidence of a medical nexus or etiological 
relationship between the claimed in-service disability of the 
cervical spine or injury and his current cervical disease, is 
not shown. Hickson, supra. 

Under the circumstances, the Board finds that a preponderance 
of the evidence is against the veteran's claim of service 
connection for a cervical spine disorder, and that no 
reasonable possibility exists that further assistance would 
aid in substantiating the claim. 38 U.S.C.A. § 5103A(a)(2). 
For these reasons, the claim of service connection for a 
cervical spine disorder must be denied. Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application. See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

II. A Rating Higher than 30 percent for Post- Traumatic 
Headaches Prior to June 22, 2006; and a Rating Higher than 50 
percent for Post- Traumatic Headaches from June 22, 2006

In January 1998, the RO granted service connection for 
chronic headaches, rated as 10 percent disabling, effective 
December 8, 1980. In December 2002, the veteran's 10 percent 
rating for post-traumatic headaches was increased to 30 
percent, effective March 1, 2001 which is one year from date 
of claim that an increase was factually ascertainable. 
38 C.F.R. § 3.400 (o)(2) (2007). In an October 2007 rating, 
the post-traumatic headaches disability was increased to a 50 
percent, effective from June 22, 2006. Different ratings have 
been applied to the veteran's initial increased rating claim, 
necessitating consideration of staged ratings. Fenderson and 
Hart, supra. 

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155

The veteran's service-connected post-traumatic headaches were 
initially evaluated under Diagnostic Code 9304, dementia due 
to trauma. Ratings in excess of 10 percent for brain disease 
due to trauma under Diagnostic Code 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma. There is no medical evidence of 
multi-farct dementia. Further, under Diagnostic Code 8045, a 
10 percent rating is warranted for purely subjective 
complaints following trauma, such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma. 
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma. 38 C.F.R. § 
4.124a. In December 2002, the RO determined that the 
veteran's headaches were too severe for evaluation based on 
Diagnostic Code 9304, and the post-traumatic headache 
disability was evaluated pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8100, migraines.

Under Diagnostic Code 8100, a 30 percent disability rating is 
assigned for migraine headaches with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months. A maximum 50 percent rating is 
assigned for migraine with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.

The medical evidence prior to June 26, 2006, includes VA 
clinical records from March 2001 through August 2005 that 
show the veteran's ongoing treatment for chronic headache 
complaints. The medical findings indicate the veteran 
reported from four to five headaches per week, sometimes 
daily, that lasted from a few hours to four to five hours. 
The headaches were described as 8 out of 10 on a pain scale, 
and were considered by the veteran as both debilitating and 
severely disabling. In June 2001 the veteran's headaches were 
clinically described as poorly controlled. His headaches were 
treated with a variety of medications, including Propranolol 
and Topamax. In January 2002 a VA CT scan of the head was 
normal. April 2002 statements from the veteran's son and 
spouse indicated that the veteran experienced headaches 
daily, and that he had such severe head pain that he was 
sometimes unable to drive a car, and he had to take many days 
off from work because of head pain.

At a VA neurological examination in June 2006, it was 
reported that the veteran had been a city firefighter, but he 
was unable to continue due to right shoulder and headache 
problems. He reportedly enrolled in a VA rehabilitation 
program, but was unable to continue due to terrible headaches 
on the first day of class and he was informed not to return. 
The veteran reported headaches 5 to 6 days per week, usually 
lasting from 3 to 6 hours, or all day. He had emesis 1 to 2 
times per month with headaches. He had flare-ups 3 times per 
week, with weakness and fatigue with the more severe 
headaches. He had functional loss approximately 10 times per 
year when he had to lay down and could not move. The 
diagnostic assessment was chronic migraine headaches which 
can be prostrating in nature. The examiner stated that 
apparently the headaches produced severe economic and 
adaptability issues.  

It is apparent from a review of the medical evidence that the 
veteran's post-traumatic headache symptomatology has been 
relatively consistent. His complaints of headache pain in 
terms of frequency and duration have remained about the same 
for the recent past, which is confirmed in lay statements 
from family members. It is apparent that the benefit of a VA 
medical examination yielded more detailed information about 
his condition that most probably was already existent. Even 
in June 2001 his headache disability was clinically described 
as poorly controlled. With this in mind, the Board is 
compelled to conclude that during the entire period from 
March 1, 2001 through June 26, 2006 the veteran's post-
traumatic headache disorder was consistently productive of 
and equates to, migraine with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability. The Board finds that from March 1, 
2001 to June 26, 2006 the veteran's disability picture 
approximate the criteria necessary for a 50 percent 
disability evaluation. 38 C.F.R. §  4.7. Application of 
staged ratings pursuant to Hart is therefore not for 
consideration. 

It is also noted that the maximum schedular rating for 
migraines is 50 percent under Diagnostic Code 8100. As 
indicated previously, the only other diagnostic code 
pertaining to headaches provides a maximum evaluation of 10 
percent, absent findings of multi-infarct dementia, under 
Diagnostic Code 8045, and there is no evidence of multi-
infarct dementia. The rating schedule, thus, does not provide 
for an evaluation in excess of the currently assigned 50 
percent for the service- connected disability. A higher 
evaluation would only be available on an extraschedular 
basis. Disabilities will ordinarily be rated in accordance 
with the rating schedule. 38 C.F.R. § 3.321(a)-(b). The 
evidence shows that the veteran is no longer working in his 
job as a firefighter, self reportedly due to both headaches 
and a shoulder disability. It is noted that the schedular 
criteria for migraines under Diagnostic Code 8100 
contemplates economic adaptability. 

It has been determined that there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for this disability. If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extraschedular consideration is 
required. Thun v. Peake, No. 05-2066 (U.S. Vet. App. April 
23, 2008). The veteran's service connected post-traumatic 
headaches are contemplated by the applicable rating criteria. 
In sum, the record does not indicate that the veteran's 
service-connected disability presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, to warrant the assignment of an evaluation 
in excess of 50 percent on an extraschedular basis. See 38 
C.F.R. § 3.321.

The weight of the evidence is in favor of the veteran's claim 
for a 50 percent disability evaluation for post-traumatic 
headaches from March 1, 2001 through June 26, 2006. Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990)


II. A Rating Higher than 10 percent for a Scar Over the Right 
Eye Prior to August 30, 2002; and a Rating Higher than 30 
Percent for a Scar Over the Right Eye from August 30, 2002

Service connection for a scar over the right eye has been in 
effect since 1981, and in a January 1998 rating a 10 percent 
disability evaluation was awarded. In December 2002, the 10 
percent rating was increased to a 30 percent, effective 
August 30, 2002 which is the effective date for the 
regulatory change in Diagnostic Code 7800, disfiguring scars 
of the head, face, or neck. An increase in benefits cannot be 
awarded earlier than the effective date of the change in law 
pursuant to which the award is made. See 38 U.S.C.A. § 
5110(g) (West 2002). As a result, the Board must consider the 
veteran's claim both before and after the change in the law, 
as his claim predates the effective date of the change. 

Also, in light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) the Board must apply the old criteria for rating the 
instant disorder for that period pre-dating the effective 
date of the change in criteria, and the new rating criteria 
for evaluating the disorder for that period effective the 
date of the change. For purposes of the rating from August 
30, 2002, the Board will apply the old and the new criteria, 
whichever are more favorable, to the claims at issue, to the 
extent indicated.

Under the previous rating criteria, 38 C.F.R. § 4.118 
Diagnostic Code 7800 (2002), for disfiguring scars of the 
head, face, or neck, a moderate disfiguring scar of the head, 
face, or neck warranted an evaluation of 10 percent. A 30 
percent rating was warranted for scars of the head, neck, or 
face which were severe, especially if they produced a marked 
or unsightly deformity of eyelids, lips or auricles. A 50 
percent rating was warranted for scars which resulted in 
complete or exceptionally repugnant deformity of one side of 
face or marked or repugnant bilateral disfigurement.

Effective August 30, 2002, VA revised the criteria for 
evaluating skin disorders. A 30 percent evaluation requires 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with two or three characteristics of 
disfigurement. A 50 percent evaluation requires visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips) or; with four or five characteristics of disfigurement. 
An 80 percent evaluation requires visible or palpable tissue 
loss and either gross distortion or asymmetry of three or 
more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips) or; with six or more characteristics of disfigurement. 
38 C.F.R. § 4.118, Diagnostic Code 7800.

The eight "characteristics of disfigurement" are as follows: 
Scar 5 or more inches (13 or more (centimeters) (cm.) in 
length; scar at least one-quarter inch (0.6 cm.) wide at 
widest part; surface contour of scar elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo-or 
hyper-pigmented in an area exceeding six square inches (39 
sq. cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); skin indurated and inflexible in 
an area exceeding six square inches (39 sq. cm.). 38 C.F.R. § 
4.118, Diagnostic Code 7800, Note (1).

The veteran sustained a facial laceration in a 1970 
automobile accident. By February 1981, the scar was described 
as a 21/2-inche, diagonal scar extending from the right 
supraorbital area through the eyebrow and laterally across 
the upper eyelid. The record includes photos of the scar that 
have been submitted over the years. The record is essentially 
absent any interim evaluation of the right eye scar. 

The veteran underwent a VA medical examination for scars in 
October 2006. He complained that his right eye scar caused 
his eyelid to lag over the eye, and he reported that he had 
sharp pain in the scar at a level of 3 to 4 that occurred 8 
to 9 times per month. The physical examination revealed a 
scar above the right eye extending through the eyebrow angled 
toward the corner of the eye that was 2 centimeters long by 1 
millimeter wide, with a 1 millimeter depression. The portion 
of the scar through the eyebrow was described as lighter than 
the surrounding skin, and the portion through extending on 
the eyelid was darker than the surrounding skin. It was 
stated that there was no inflammation, ulceration, edema, 
keloid, adherence to the underlying tissue or underlying 
tissue damage. The diagnosis was scar above the right eye 
secondary to a motor vehicle accident with residual 
tenderness and periodic lagging of the lid depending on how 
the veteran slept. Photographs of the right eye scar were 
taken and later associated with the record.

With respect to a rating higher than 10 percent for a scar 
over the right eye prior to August 26, 2002, the effective 
date for the change in the law for disorders of the skin, the 
medical data is limited. Review of the available evidence 
does not suggest or indicate that prior to August 26, 2002 
the scar of the right eye equates to a severe disfiguring 
scar, producing a marked or unsightly deformity of the 
eyelids.  There is otherwise no indication that the veteran's 
service-connected disability presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, to warrant the assignment of an evaluation 
higher than 10 percent prior to August 26, 2002 on an 
extraschedular basis. The disability picture is contemplated 
by the applicable rating schedule, and the assigned 
evaluation is adequate 38 C.F.R. § 3.321; Thun, supra. The 
weight f the evidence is against the veteran's claim, and a 
rating higher than 10 percent for a scar over the right eye 
prior to August 26, 2002 is denied. Gilbert, supra. 

Concerning a rating higher than 30 percent for a scar over 
the right eye from August 30, 2002, it is noted that the 
October 2006 VA medical examination report shows the 
veteran's right eye scar is 2 centimeters long by 1 
millimeter wide, with a 1 millimeter depression, and has 
hypo-and hyper-pigmentation in different areas of the scar. 
The clinical data does do not show the veteran's scar has 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features of 
the eyes (including eyelids) or four or five characteristics 
of disfigurement. In addition, considering the old law, there 
is no indication that the scar of the right eye results in 
complete or an exceptionally repugnant deformity of one side 
of face or marked or repugnant bilateral disfigurement 

The Board has also considered the veteran's lay statements 
and testimony concerning his service connected scar of the 
right eye, but laypersons generally lack the expertise 
necessary to opine on matters involving medical knowledge. 
Espiritu, supra. In any event, review of the overall medical 
evidence does not reveal pathology that equates to a higher 
disability evaluation from August 30, 2002. Additionally, 
this case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, requiring consideration on an extra-
schedular basis. 38 C.F.R. § 3.321 (b). The weight of the 
evidence is against the veteran's claim, and a rating higher 
than 30 percent for a scar over the right eye from August 30, 
2002 is denied. Gilbert, supra. 


ORDER

Service connection for a cervical spine disorder is denied. 

A 50 percent rating for post- traumatic headaches from March 
1, 2001 through June 22, 2006 is granted, subject to the law 
and regulations governing the payment of VA monetary 
benefits.

A rating higher than 10 percent for a scar over the right eye 
prior to August 30, 2002 is denied.

A rating higher than 30 percent for a scar over the right eye 
from August 30, 2002 is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


